Condon, C. J.
I concur in the decision but do not subscribe to the view that the hearing board is vested with the power to review the commission’s action in denying an application for a jockey license. In my opinion the licensing power is vested solely in the commission. The legislature has not granted the right of appeal to an applicant for such a license as it has expressly done for an applicant who' is denied a retail liquor license. General laws 1956, §41-1-2, does not relate to the commission’s action denying a jockey license but only to' decisions and orders growing out of controversies which may arise in the actual conduct of horse racing.
If the legislature intended that the hearing board should have the ultimate power to pass upon applications for licenses it could have very easily so provided by appropriate language in G. L. 1956, §41-3-8, as it had done with reference to' applicants for retail liquor licenses by the provisions of G. L. 1956, §3-7-21. In my opinion the fact that it did not do so is ample proof that it did not intend to grant an applicant for a jockey license the privilege of review by the hearing board of the commission’s action denying such an application.
J. Joseph Nugent, Attorney General, F. Thomas O’Hallo-ran, Special Counsel, for petitioners.
Bernard C. Gladstone, for intervenor.
Paolino, J., concurs in the opinion of Mr. Chief Justice Condon.